DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. patent application Ser. No. 17/303,632, filed Jun. 3, 2021, which is a continuation of U.S. patent application Ser. No. 16/428,224, filed May 31, 2019, which claims the benefit of priority to U.S. Provisional Application Ser. No. 62/682,480, filed Jun. 8, 2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 11,063,889 and claims 1-20 of Patent No. 11,356,397, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
Claims 1-19 of Patent No. 11,063,889 and claims 1-20 of Patent No. 11,356,397, respectively, contain(s) every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 13-15 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lande et al. (Pub. No.: US 20180234371 A1) in view of Sun (Pub. No.: US 20180124159 A1). 
As to claim 1, Lande teaches a method comprising: generating, by a server computer, an interactive message comprising at least a first virtual mechanical object (paragraph [0037], i.e. creating a message, the content of the message teaches a first virtual mechanical object); 
updating the first virtual mechanical object with one or more asset associated with branding for an entity (fig. 2, 206 or 207); 
sending, by the server computer, the generated interactive message to a plurality of computing devices (paragraph [0039],”…In the message server 101 the message is registered in a database 102 and a notification is sent to the intended recipients…” ); and 
receiving, by a server computer from at least a subset of the plurality of computing devices, usage data (paragraph [0039], “…a message will be returned to the message server 101 and information in the database 102 relating to the interactive element that was selected by the recipient will be updated…”).
Lande does not explicitly teach usage data comprising number of computing devices to which the message was sent.
However, in the same field of endeavor (social networks) Sun teaches receiving, by a server computer from at least a subset of the plurality of computing devices, usage data comprising at least one of a number of a number of computing devices to which the interactive message was sent by each computing device and a number of times the interactive message was sent back and forth between one or more computing devices (paragraph [0095], i.e. receiving resharing information and fig. 8A).  
Based on Lande in view of Sun, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate usage data comprising number of computing devices to which the message was sent (taught by Sun) with the interactive elements of a shared message (taught by Lande) in order to provide users of sharing platforms with sharing insights for shared content. 
As to claim 2, Lande teaches wherein the usage data further comprises data associated with interaction of the mechanical object in the interactive message (paragraph [0037], “…dynamic information that can be updated as a result of interaction with the embedded objects 202, 203 by recipients of the message…”).  
As to claim 3, Lande teaches wherein the usage data further comprises a score associated with use of the mechanical object (fig. 2, 205b).  
As to claim 4, Sun further teaches generating metrics of the interactive message from the usage data for the interactive message (fig. 8A, 810). The limitations of claim 4 are rejected in view of the analysis of claim 1 above, and the rationale to combine, as discussed in claim 1, applies here as well.
As to claim 5, Sun further teaches generating one or more reports based on the metrics for the interactive message (fig. 8A). The limitations of claim 5 are rejected in view of the analysis of claim 1 above, and the rationale to combine, as discussed in claim 1, applies here as well.
As to claim 9, Lande further teaches wherein an image or video of a user viewing the interactive message is displayed as part of the interactive message (paragraph [0048]).
As to claim 10, Lande teaches wherein the entity is a first entity and wherein the method further comprises: retrieving assets associated with branding for a second entity (fig. 2, 207); generating the interactive message comprising the at least a first virtual mechanical object (fig. 2, 201); updating the first virtual mechanical object with one or more of the assets associated with branding for the second entity (fig. 2, 207); sending, by the server computer, the generated interactive message to a plurality of computing devices (paragraph [0018]); and receiving, by a server computer from a at least a subset of the plurality of computing devices, usage data associated with interaction by each computing device of the subset of computing devices with the interactive message (paragraph [0018]).  
As to claim 11, Lande teaches wherein the generated interactive message is available for viewing for a limited period of time (paragraph [0075], “…the duration of the message…”).  
As to claim 13, Sun further teaches wherein the usage data associated with the interaction comprises a number of times the user interacted with the first virtual mechanical object by moving a body part or facial feature (fig. 4, 406, pressing a share button teaches moving a body part). The limitations of claim 13 are rejected in view of the analysis of claim 1 above, and the rationale to combine, as discussed in claim 1, applies here as well. 
As to claim 14, Lande further teaches a server computer comprising: a memory that stores instructions (paragraph [0008]); and one or more processor configured by the instructions to perform operations (paragraph [0008]). Therefore, the limitations of claim 14 are substantially similar to claim 1. Please refer to claim 1 above.

As to claim 15, Lande teaches wherein the usage data further comprises at least one of data associated with interaction of the mechanical object in the interactive message and a score associated with use of the mechanical object (fig. 2, 205b and 204b).  
As to claim 18, Lande teaches wherein the generated interactive message is available for viewing for a limited period of time (paragraph [0075], “…the duration of the message…”).  
As to claim 19, Sun further teaches wherein the usage data associated with the interaction comprises a number of times the user interacted with the first virtual mechanical object by moving a body part or facial feature (fig. 4, 406, pressing a share button teaches moving a body part). The limitations of claim 19 are rejected in view of the analysis of claim 14 above, and the rationale to combine, as discussed in claim 14, applies here as well. 

As to claim 20, Lande further teaches A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations (paragraph [0008]). Therefore, the limitations of claim 20 are substantially similar to claim 1. Please refer to claim 1 above.

Claims 6-8 and 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lande et al. (Pub. No.: US 20180234371 A1) in view of in view of Sun (Pub. No.: US 20180124159 A1)  and further in view of Lockhart (Pub. No.: US 20120259927 A1).

As to claim 6, Lande in view of Laliberte does not teach creating message content by different devices.
However, in same field of endeavor (interactive messages), Lockhart teaches interactive message comprises a first media content item generated by a first computing device and a second media content item generated by a second computing device (paragraph [0014], “…enables recipients not only to view the created message, but also use, edit, mash, save, synthesize, and/or include any of the individual media components in new messages that can be shared over and over…”).
Based on Lande in view of Sun and further in view of Lockhart, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate creating message content by different devices (taught by Lockhart) with usage data comprising number of computing devices to which the message was sent (taught by Sun) with the interactive elements of a shared message (taught by Lande) in order to provide users of sharing platforms with sharing insights for shared content, and in order to allow users to collaborate when creating messages.
As to claim 7, Lockhart further teaches wherein each of the first media content item and the second media content item is a video or image (paragraph [0014], i.e. MP4).  The limitations of claim 7 are rejected in view of the analysis of claim 6 above, and the rationale to combine, as discussed in claim 6, applies here as well. 

As to claim 8, Lande further teaches wherein the first virtual mechanical object is a character and the image or video comprises a face of the user displayed as the character's face (paragraph [0048], i.e. embedding the user’s picture).

As to claim 16, Lande in view of Laliberte does not teach creating message content by different devices.
However, in same field of endeavor (interactive messages), Lockhart teaches interactive message comprises a first media content item generated by a first computing device and a second media content item generated by a second computing device and wherein each of the first media content item and the second media content item is a video or image (paragraph [0014], “…enables recipients not only to view the created message, but also use, edit, mash, save, synthesize, and/or include any of the individual media components in new messages that can be shared over and over…”).
Based on Lande in view of Sun and further in view of Lockhart, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate creating message content by different devices (taught by Lockhart) with usage data comprising number of computing devices to which the message was sent (taught by Sun) with the interactive elements of a shared message (taught by Lande) in order to provide users of sharing platforms with sharing insights for shared content, and in order to allow users to collaborate when creating messages.
As to claim 17, Lande further teaches wherein the first virtual mechanical object is a character and the image or video comprises a face of the user displayed as the character's face   (paragraph [0048], i.e. embedding the user’s picture).

Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lande et al. (Pub. No.: US 20180234371 A1) in view of in view of Sun (Pub. No.: US 20180124159 A1)  and further in view of Bokestad et al. (Pub. No.: US 20160359956 A1).

As to claim 12, Lande in view of Laliberte does not teach sending message to devices in a certain geographic location.
However, in same field of endeavor (interactive messages), Bokestad teaches sending the generated interactive message to a plurality of computing devices comprises sending the generated interactive message to a plurality of computing devices located in a certain geographic location (paragraph [0020], “…a network user can create a geo tag associated with a chosen geographical location…”).
Based on Lande in view of Sun and further in view of Bokestad, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate sending message to devices in a certain geographic location (taught by Bokestad) with usage data comprising number of computing devices to which the message was sent (taught by Sun) with the interactive elements of a shared message (taught by Lande) in order to provide users of sharing platforms with sharing insights for shared content, and in order to allow users to decide which location the message should be accessible from which make the system more secure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        10/8/2022